Case 1:19-cv-00742-LPS Document 267 Filed 10/24/19 Page 1 of 26 PageID #: 12515



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE


 CIRBA INC. (d/b/a DENSIFY)
 and CIRBA IP, INC.,
                   Plaintiffs,
             v.                              C.A. No. 19-742-LPS

 VMWARE, INC.,
                   Defendant.



                        JOINT INTERIM STATUS REPORT

 Anne Shea Gaza (No. 4093)                 Kenneth L. Dorsney (#3726)
 Samantha G. Wilson (No. 5816)             Morris James LLP
 YOUNG CONAWAY STARGATT &                  kdorsney@morrisjames.com
                                           Morris James LLP
 TAYLOR, LLP                               500 Delaware Avenue, Suite 1500
 Rodney Square                             Wilmington, DE 19801
 1000 North King Street                    Telephone: (302) 888-6800
 Wilmington, DE 19801
 (302) 571-6600
 agaza@ycst.com                            ATTORNEYS FOR CIRBA INC.
 swilson@ycst.com                          (D/B/A DENSIFY) AND CIRBA IP, INC.

 ATTORNEYS FOR VMWARE, INC.




                                       1
11308123/1
Case 1:19-cv-00742-LPS Document 267 Filed 10/24/19 Page 2 of 26 PageID #: 12516




         Pursuant to Paragraph 16 of the September 9, 2019 Scheduling Order (D.I. 174),

Plaintiffs Cirba Inc. (d/b/a Densify) and Cirba IP, Inc. (collectively “Densify”) and Defendant

VMware, Inc. (“VMware”), through undersigned counsel, hereby submit the following Joint

Status Report addressing the status of discovery in the above-captioned litigation:

    I.       DISCOVERY

         A. Densify’s Position:

                1. Core Documents

         The deadline for substantial completion of document production was October 4, 2019,

however, Densify has not yet received core discovery necessary to make its case at trial. Densify

appreciates that producing the volume of documents that must be produced to achieve substantial

completion presents challenges for both parties on an expedited schedule, but there are certain

core documents that VMware should have identified and produced well before the deadline. Its

failure to produce these documents substantially impairs Densify’s ability to prepare its case for

trial. Although VMware argues most of these issues are “unripe,” Densify has corresponded and

spoken with VMware about these issues for over a week, only three weeks of discovery remain

under the current schedule, and VMware still has not promised to complete production by a

specific date given that it already missed the date (Oct. 4, 2019) assigned by the Court.

Accordingly, Densify has no choice but to seek relief. The categories of core documents still

missing are as follows:

             a. Key Technical Documents

         VMware has not produced key technical documents relating to DRS and products that

interoperate with DRS and vROps. At the September 19, 2019, hearing, this Court directed

VMware to produce these documents. For example, on October 8, 2019, Densify identified

                                                 1
11308123/1
Case 1:19-cv-00742-LPS Document 267 Filed 10/24/19 Page 3 of 26 PageID #: 12517



missing source code documentation for DRS and products that interoperate with DRS and

vROps (like vCenter, vSphere, and others). VMware produced very little technical

documentation for the Accused Products that describe the operation of structure of the source

code, only producing VMware wiki pages for some, but not all, products (six documents);

architectural designs (five documents); and class/sequence diagrams (4 documents). VMware

still has not completed production of these key documents despite promises to do so. VMware’s

failure to produce documents, following direct promises during meet and confers, concerning

DRS and the products that interoperate with DRS and vROps has substantially impaired

Densify’s discovery efforts. Densify asks that this Court again order VMware to produce these

core technical documents immediately.

           b. Production from VMware’s Designated Top 10 Custodians for DRS: Niels
              Hagoort

       How DRS operates has been an issue in this case from the beginning, as VMware

acknowledged at the September 19, 2019, hearing. On September 6, 2019, VMware identified

Niels Hagoort as its custodian relating to DRS in its Rule 26 disclosures. In fact, Mr. Hagoort is

the only custodian specifically identified for DRS issues. Nevertheless, VMware produced only

two documents from Mr. Hagoort by the substantial completion deadline of October 4, 2019,

three documents on October 10, 2019, and 555 documents on October 14, 2019. The universe of

responsive documents concerning DRS simply cannot be limited to the 560 documents that

VMware produced from Mr. Hagoort. Although VMware points to production of documents

from other custodians who were not specifically designated for DRS issues, this in no way

excuses VMware’s deficient production from Mr. Hagoort, the top 10 custodian who was

specifically identified for DRS issues. Densify asks that VMware be required to explain its

search of Mr. Hagoort’s documents to date, collect additional responsive documents not captured


                                                 2
Case 1:19-cv-00742-LPS Document 267 Filed 10/24/19 Page 4 of 26 PageID #: 12518



with its inadequate search terms, and produce all responsive documents immediately or, if he has

no further responsive documents, for VMware to immediately produce responsive documents

relevant to DRS from a custodian that is in fact a custodian most likely to have discoverable

information.

           c. Inadequate Collection and Review of VMware Documents

       On September 24, 2019, Densify told VMware its 12 search terms were grossly

inadequate to capture the universe of responsive documents in this case. For example,

VMware’s search terms did not include a single customer name. They contained overly

restrictive limits on key terms like DRS and vROps. The sole term for “license compliance” was

limited to 2015 and had to also discuss VMware’s asserted patents. VMware did not provide a

single term for host-based placement. Finally, whereas Densify performed over 100 searches to

locate documents, VMware offered only 12, two of which were for their counterclaims. In

response to these complaints, on September 24, 2019, VMware told Densify that it had

“collected potentially responsive documents without the use of ESI search terms and is

reviewing those documents on a document by document basis for responsiveness.” Densify

understood this straightforward statement to mean VMware was, in fact, collecting potentially

responsive documents without the use of its inadequate ESI search terms and performing a

document-by-document review of the documents it collected. Accordingly, Densify did not

pursue its concerns regarding VMware’s inadequate ESI search terms any further.

       On October 11, 2019, after realizing the volume of produced documents from Mr.

Hagoort was abnormally low (i.e., five documents at that time), Densify raised its concerns with

VMware. In response, at 10:05PM PST on October 15, 2019, VMware informed Densify that it

had collected and reviewed documents from Mr. Hagoort based on ESI search terms—i.e., the

same grossly inadequate search terms that VMware had said were not particularly relevant

                                                3
Case 1:19-cv-00742-LPS Document 267 Filed 10/24/19 Page 5 of 26 PageID #: 12519



because it was performing a document-by-document review without the use of search terms

except in limited circumstances.1 When Densify asked whether VMware had used its inadequate

search terms to collect documents for other custodians, VMware provided a list of the same

grossly inadequate search terms plus the three additional searches that Densify provided under

the ESI order.

       Now, for the first time, in its insert for this Joint Status Report sent at 12:13PM ET today,

VMware has informed Densify that its September 24, 2019 statement was false. VMware did

not collect documents without the use of ESI search terms. VMware did not perform a

document-by-document review. Instead, VMware relied on ESI search terms that were grossly

inadequate and did not account for Densify’s RFPs. VMware has offered to consider additional

searches at Densify’s request, but that is far too little and too late. Densify is willing to provide

additional search terms, but the likely volume of documents that will stem from such a

production given VMware’s obviously inadequate collection so far requires a greater remedy.

           d. Critical Financial Information

       VMware has not completed production of critical financial information relevant to its

damages case for any product other than vROps—i.e., DRS and the products that interoperate

with DRS and vROps like vSphere, vCenter, vRA, vRO, vCloud Suite, vRealize Suite, and

VMware Cloud Foundation. Indeed, even as to vROps, VMware has not produced cost data or

profit reports. Thus, on October 8, 2019, Densify identified the following categories of

documents which were, for the most part, missing from VMware’s production: financial

projections, development costs, bookings and units sold, service and support data, revenue



1
 VMware also informed Densify that it had applied the three additional searches Densify was
able to submit under the Court’s ESI order.

                                                  4
Case 1:19-cv-00742-LPS Document 267 Filed 10/24/19 Page 6 of 26 PageID #: 12520



reports, profit reports, and conjoint analyses concerning the Accused Products and Features.

VMware still has not completed production of these documents and has not provided a date

certain for when it will. For example, VMware has not yet produced cost or profit information

for any Accused Product and has only provided bookings, units sold, revenue for limited time

periods for vROps, vCloud and various vRealize products but not the other Accused Products.

           e. Critical Damages Information

       VMware has not completed production of critical information related to damages for any

product other than vROps. On October 8, 2019, Densify identified the following categories of

documents which were also, for the most part, missing from VMware’s production to-date:

        Conjoint analyses, studies, and research regarding the Accused Products and
         Features;
        Surveys regarding the Accused Products and Features, including all raw data; and
        Complete telemetry data regarding purchase and use of the Accused Products and
         Features (vROps, DRS, vCenter, and others), including all raw data2.

Despite multiple email exchanges and meeting and conferring, VMware has only identified a

handful of documents and promised to produce the rest at some unspecified future date. VMware

could have provided this basic information in its interrogatory responses but did not. Indeed, for

most of VMware’s interrogatory responses, it has relied on Rule 33(d) without specifying any

documents.3 VMware’s failure to complete production of these documents has substantially



2
  VMware claims that Densify raised this issue for the first time in this Joint Status Report. Not
so. Densify asked VMware to confirm production of its telemetry information on October 11,
2019. Thereafter, VMware responded on October 14, 2019 by identifying telemetry information
that it had produced and promising to produce the rest on some unspecified future date.
3
  VMware seems to argue in its response that Densify’s agreement that both parties supplement
their interrogatory responses to identify documents according to Rule 33(d) tomorrow (Oct. 18,
2019) somehow constitutes an agreement that VMware need not produce documents until that
date. That is not reflective of Densify’s meet and confer with VMware. No such agreement was
ever reached.

                                                5
Case 1:19-cv-00742-LPS Document 267 Filed 10/24/19 Page 7 of 26 PageID #: 12521



impaired Densify’s discovery efforts. Densify asks that VMware be required to produce these

damages documents immediately.

           f. Foreign Customer and Financial Information

       VMware has not produced financial and customer data for foreign sales of the accused

products. Densify requests discovery on this information under WesternGeco LLC v. Ion

Geophysical Corp., 138 S. Ct. 2129 (2018), and its progeny. Densify asks that VMware be

required to produce this financial information immediately.

              2. Substantial Completion of Document Production

       The deadline for substantial completion of document production was October 4, 2019.

Densify met this deadline by producing 279,970 documents – or 92% of the documents it has

produced to date.4 Thereafter, Densify produced an additional 22,811 additional documents.5 By

contrast, VMware did not meet the substantial completion deadline. VMware produced 54,055

documents before October 4, 2019. VMware produced an additional 95,164 documents after the

substantial completion deadline, including 40,378 documents this week. VMware only produced

about 36% of its documents produced thus far by the substantial completion deadline.

       Moreover, and critically important as we prepare for depositions, VMware has refused to

say whether it has substantially completed its production. It seems that VMware’s production of

149,219 documents (albeit mostly after the deadline) cannot be the universe of relevant and



       4
         VMware complains that Densify’s production contains nonresponsive documents.
Densify took the Court’s deadline seriously and met the deadline for substantial completion of
documents, giving VMware adequate time for case preparation. In the context of electronic
production, the inclusion of some nonresponsive documents will not prejudice VMware.
       5
         In addition to straggler documents, as Densify completes its privilege log review,
additional documents might be downgraded and produced. Densify has not withheld enough
documents for the downgrades to change the fact that it substantially completed production by
October 4, 2019.

                                               6
Case 1:19-cv-00742-LPS Document 267 Filed 10/24/19 Page 8 of 26 PageID #: 12522



responsive documents in this case. VMware’s production is less than half of Densify’s, yet

VMware is 125 times bigger and the VMware unit responsible for vROps alone is almost ten

times the size of Densify, not even mentioning the unit responsible for DRS and the products that

interoperate with DRS and vROps. The discrepancy in production size is conspicuous.

       In sum, Densify is missing the core technical and damages documents mentioned in the

preceding section, most of VMware’s production has come after the substantial completion

deadlines, VMware has just admitted that it did not do the document-by-document collection it

had said it was doing and instead relied on wholly inadequate search terms and productions from

their identified top-ten custodians, and VMware still has not verified it is substantially complete

with production (and the volumes of documents suggest it is not) or when it will do so. Every

day is precious with deadlines so tight – indeed, fact discovery closes in three weeks (November

6), and Densify must review documents and take ten or more depositions during this time.

VMware’s late production has taken away most of its time to digest documents in preparation for

depositions. While VMware’s foot-dragging is prejudicing Densify, Densify’s timeliness has

more than enabled VMware to prepare for depositions, draft expert reports, and prepare final

contentions. Accordingly, in an attempt to address these production shortfalls, Densify

respectfully requests that the Court order as follows:

       1) VMware substantially complete its production no later than October 23, 2019 (i.e.,
          more than a two-week extension of the substantial completion deadline);

       2) The deadline for Densify to depose VMware’s fact witnesses be extended by twelve
          days to November 18, 2019 (VMware’s deadline remains November 6, 2019);

       3) The deadline for Densify’s initial expert reports be extended by twelve days, to
          November 20, 2019 (VMware’s deadline remains November 8, 2019);

       4) The deadline for Densify’s final infringement contentions be extended by two weeks
          to November 11, 2019 (VMware’s deadline for invalidity contentions remains
          November 4, 2019).


                                                 7
Case 1:19-cv-00742-LPS Document 267 Filed 10/24/19 Page 9 of 26 PageID #: 12523




                 3. VMware’s Complaints

       Preliminarily, VMware scrambled to manufacture disputes yesterday afternoon. Thus, at

12:08PM ET, VMware sent Densify a lengthy email about supposed “issues” it had not raised

previously, and which do not, in any way, threaten to derail VMware’s discovery efforts in this

case. Densify has not met and conferred with VMware about the majority of these issues. In any

event, they are summarily addressed as follows.

              a. Depositions of Raghu Raghuram and Pat Gelsinger:

       Densify has requested the depositions of Raghu Raghuram and Pat Gelsinger because




       As for Raghu Raghuram,




          .

       VMware’s suggestion that the depositions are not warranted is belied by the production

data. By way of example, based on searches, Raghu Raghuram is mentioned in 5,211 of


                                                  8
Case 1:19-cv-00742-LPS Document 267 Filed 10/24/19 Page 10 of 26 PageID #: 12524



 VMware’s production documents and Pat Gelsinger is mentioned in at least 2,067 of VMware’s

 production documents. In comparison, Niels Hagoort -- a person listed by VMware as number

 seven of its top ten ESI custodians -- is only mentioned in 439 of VMware’s production

 documents and is a custodian for only 560 of VMware’s production documents.

            b. Densify’s Infringement Contentions:

        Densify has supplemented its initial infringement contentions twice in response to

 VMware demands in an effort to keep discovery moving expeditiously because VMware

 unilaterally refused to provide various categories of discovery until Densify did so. Densify’s

 supplemental contentions specifically address VMware’s complaints. For example, VMware’s

 complaint that claim 3 for the ‘687 patent merely cross-references other claims and does not

 address “mapping” is incorrect. The “screenshots” VMware complaints of are images of

 VMware documentation showing how their products meet this feature, as shown in the image

 below from the claim chart for claim 3 and the “mapping” claim limitation:




            c. Densify’s Conception Dates:

        Densify has provided all available information it has regarding the conception dates of

 the Asserted Patents, which is that the inventions were conceived of shortly before the

 provisional applications were filed. Densify is not withholding any information, there is simply

 no specific date before the filing of the provisionals that Densify is able to pinpoint based on all

 of the available evidence. VMware has already noticed both inventors for deposition as well.

            d. Densify’s Alleged Violation of Rule 34:


                                                   9
Case 1:19-cv-00742-LPS Document 267 Filed 10/24/19 Page 11 of 26 PageID #: 12525



         VMware raised this objection for the first time yesterday. Yet, Densify discussed its

 production scope in numerous meet and confer conversations in which Densify informed

 VMware’s counsel of what it was producing. Further, Densify met the substantial completion

 production deadline, meaning VMware has had an opportunity to review Densify’s production.

             e. Cirba’s Witnesses

         VMware is basically asking Densify to identify its trial witnesses long before any such

 trial witness disclosure is due. Densify is willing to serve a revised Rule 26 disclosure that

 narrows the number of Densify employees listed in order to reduce the burden of depositions on

 both parties.


         B. VMware’s Position:

         VMware agrees that the parties currently have several potential and pending discovery

 disputes. VMware disagrees, however, that all are ripe for the Court’s consideration. Issues on

 which the parties have affirmatively stated that they do not intend to produce further information

 are ripe for the Court to resolve. Where the parties have indicated that they intend to produce

 further information, they are not ripe.

         Cirba has repeatedly demanded immediate meet and confers on its issues. But after those

 issues apparently have been resolved amicably during those meet and confers by VMware’s

 statements that it would produce documents as soon as possible, Cirba has brought them to the

 Court’s attention anyway without first informing VMware that there was an active dispute. This

 is true of the issues that Cirba raises in this report, the first draft of which Cirba circulated for the

 first time yesterday afternoon, despite VMware’s multiple requests that Cirba circulate a draft

 earlier. VMware nevertheless sets forth its view on the ripe disputes and responds to Cirba’s




                                                    10
Case 1:19-cv-00742-LPS Document 267 Filed 10/24/19 Page 12 of 26 PageID #: 12526



 various other issues.6

                    1. Disputes Ripe for Resolution

                            a. Cirba’s Infringement Contentions

        Cirba has indicated that it does not intend to provide further clarification of its

 infringement contentions. Cirba has served three sets of infringement contentions asserting 19

 claims between the 2 asserted patents. Despite having analyzed VMware’s products, source

 code (including the full vSphere source code), and documents for months, Cirba still has not

 provided the detail necessary for VMware to understand what exactly is accused.

        As one example, Cirba’s infringement contentions frequently provide screenshots without

 explaining how they relate to the claim limitation at issue (if at all). As another example, Cirba’s

 infringement allegations for claim 3 of the ’687 patent merely cross-reference its allegations for

 other claims, even though claim 3 has unique limitations regarding “conversion from one

 virtualized platform to another virtualized platform” (e.g., “providing a mapping from said one

 [virtualized] platform to said another [virtualized] platform.”). The screenshot Cirba reproduces

 above has nothing to do with virtual platform conversions. Just because VMware' documents use

 the word "map," it does not mean that VMware's products meet this limitation. As yet another

 example, Cirba’s infringement allegations for the ’367 patent do not tie any of the alleged

 “operational policies” to the computation of a “score,” as all asserted claims require. Although

 VMware has called these (and other) deficiencies to Cirba’s attention, Cirba has refused to

 clarify its contentions any further.

        VMware is concerned that, as in the preliminary injunction proceedings (where Cirba



        6
          Copies of the pertinent discovery materials will be provided upon request or in
 conjunction with the Court’s discovery dispute procedures.

                                                  11
Case 1:19-cv-00742-LPS Document 267 Filed 10/24/19 Page 13 of 26 PageID #: 12527



 shifted its theory from vROps to vROps + DRS to DRS), Cirba intends to withhold its actual

 theory or change it again in Dr. Madisetti’s expert report. Because understanding Cirba’s

 infringement theories is essential to VMware’s ability to adequately prepare its non-infringement

 and invalidity defenses, VMware submits that Cirba should be required to clarify its positions

 immediately. Given the expedited schedule here, Cirba should not be permitted to sit on its

 contentions.

                                b.      Cirba’s Alleged Conception Dates

        Despite the opportunity to amend its interrogatory responses, Cirba refuses to identify

 dates of conception for the ’687 and ’367 patents. Instead, it states only that the inventors

 conceived of the two patents an unidentified number of “weeks” before they filed the

 provisionals. Cirba’s alleged dates of conception are critical to VMware’s identification of prior

 art (including key art only “weeks” before Cirba’s provisional applications). Cirba should be

 obligated to identify this basic information immediately.

                                c.      Scope of VMware’s Damages Production

        On October 8, 2019, for the first time, Cirba demanded that VMware expand its

 production to capture non-U.S. sales of the accused products. VMware had made clear in

 responses dating back to June 24, 2019 that it would be producing U.S. bookings information

 given the territorial reach of a United States patent, and Cirba never voiced any concern. This

 new request is not only untimely, but it is outside the scope of this litigation. This issue will be

 addressed by the Federal Circuit in the upcoming Fairchild Semiconductor matter. VMware

 disagrees that non-U.S. sales information is relevant under 35 U.S.C. § 271(a)-(c) for alleged

 infringement of U.S. patents and has asked Cirba for relevant authority beyond WesternGeco

 LLC v. Geophysical Corp., 138 S.Ct. 2129 (2018), which related to a different subpart of Section



                                                  12
Case 1:19-cv-00742-LPS Document 267 Filed 10/24/19 Page 14 of 26 PageID #: 12528



 271, i.e., 35 U.S.C. § 271(f). Abbott Cardiovascular Sys., Inc. v. Edwards Lifesciences Corp.,

 No. CV 19-149 (MN), 2019 WL 2521305, at *18 (D. Del. June 6, 2019) (“This Court does not

 understand WesternGeco to stand for the proposition that a patentee in the United States may

 obtain damages (or injunctive relief) based on harm in another country independent of the theory

 of infringement liability at issue – i.e., § 271(a) versus § 271(f).”) As discussed below, gathering

 information responsive to Cirba’s requests for U.S. information alone has already required over a

 dozen phone calls with VMware’s financial personnel and dozens of email exchanges due to the

 very large scope of accused products.

                2. Other Pending Disputes

            f. Cirba’s Demand for the Apex Depositions of VMware’s CEO and COO

        On October 14, 2019, Cirba noticed the deposition of VMware’s Chief Executive Officer,

 Pat Gelsinger, and its Chief Operating Officer, Raghu Raghuram. As the CEO and COO of a

 20,000+ employee corporation, both may be frequently mentioned in emails but neither have

 unique, firsthand, and non-repetitive knowledge of the facts at issue in the case and Cirba has not

 exhausted less intrusive discovery methods. Cirba’s assertion that the depositions of Messrs.

 Gelsinger and Raghuram are warranted is belied by its own admissions.




                             Neither deposition should proceed, and VMware intends to move for

 a protective order.

            g. Cirba’s Violation of Rule 34

        With the 2015 revisions to Rule 34, a party can no longer provide a long list of objections

                                                 13
Case 1:19-cv-00742-LPS Document 267 Filed 10/24/19 Page 15 of 26 PageID #: 12529



 to a document request – and then state that it will provide “responsive documents subject to those

 objections.” This is because that form of objection leaves the propounding party guessing as to

 what exactly will be produced. See Fed. R. Civ. P. 34(b)(2)(B) advisory committee’s note

 (2015) (explaining that “an objection must state whether any responsive materials are being

 withheld on the basis of that objection.”)

        Cirba’s objections and responses to dozens of VMware’s discovery requests, however,

 follow that precise and improper format. Cirba has refused to confirm that it will amend its

 objections and responses to identify what it will in fact produce.

             h. Cirba’s Voluminous Production of Irrelevant Documents

        Although Cirba boasts about the number of documents that it has produced, its

 production includes enormous quantities of non-responsive materials.




                    These vast quantities of non-responsive documents force VMware’s 55

 person team of contract reviewers to waste time culling through irrelevant documents. To the

 extent that it has not, Cirba should be required to conduct a responsiveness review, as VMware

 has done.

             i. Cirba’s Large Number of Potential Trial Witnesses

        Cirba’s Rule 26(a)(1) disclosures name 24 VMware individuals that allegedly are likely

 to have knowledge of facts that Cirba may use to support its claims. They also indicate that

 Cirba may call “[a]ll current and former employees of VMware” and unidentified “Third Party

 Witnesses knowledgeable about their use of or demand for Densify and/or VMware products.”

 Yet each party is limited to 10 depositions. VMware has realistically identified the 10 Cirba

 employees it intends to depose and call at trial. Cirba should not be permitted to surprise

                                                 14
Case 1:19-cv-00742-LPS Document 267 Filed 10/24/19 Page 16 of 26 PageID #: 12530



 VMware at trial. VMware has asked that Cirba identify those individuals that Cirba intends to or

 is likely to call at trial, but Cirba has ignored VMware’s request. Cirba should realistically

 identify the witnesses that it is realistically likely to call at trial and VMware should be permitted

 to depose those individuals.

            j. Cirba’s Request for “Core Documents”

 Technical Documents

        VMware has already produced key technical documents pertaining to DRS and the

 products that interoperate with DRS and vROps. This includes Cirba’s requested source code,

 including the entirety of the source code for its flagship product vSphere (which includes code

 far beyond vCenter and DRS) and vROps. VMware also has agreed to produce the “core

 documents” that are allegedly missing, i.e., the internal wiki pages and diagrams relating to these

 products. (As noted, VMware is conducting a responsiveness review to avoid producing

 irrelevant and non-responsive documents in an attempt to avoid the kind of irrelevant documents

 found in Cirba’s production.)

 VMware’s Document Collection

        VMware’s has thoroughly searched for responsive, non-privileged documents.

 VMware’s September 24, 2019 statement was not false. As VMware explained in its September

 24, 2019 email to Cirba, “VMware has collected potentially responsive documents without the

 use of ESI search terms and is reviewing those documents on a document by document basis for

 responsiveness. Where VMware intended to use search terms to locate potentially responsive

 ESI, VMware indicated as much in its responses to Cirba’s document requests. VMware’s

 search terms reflect those specific requests.” VMware’s search terms include broad search

 terms such as “(densify or densifying or densification) w/25 (vROps or “vRealize Operations”)”

 and “(DRS or vCenter or VirtualCenter or “Virtual Center”) and ((VM or host) w/10 (affinity or

                                                  15
Case 1:19-cv-00742-LPS Document 267 Filed 10/24/19 Page 17 of 26 PageID #: 12531



 rule or rebalance* or placement*))”. In keeping with the ESI order, VMware shared those search

 terms with Cirba and offered to let Cirba suggest additional responsive terms, and then ran the

 broad terms proposed by Cirba, “vROps w/150 (Densify* OR Cirba),” “DRS w/150 (Densify*

 OR Cirba),” ““host-based placement” w/150 (Densify* OR Cirba OR important* OR survey*

 OR demand* OR customer*).” VMware keeps the majority of its documents on databases such

 as Confluence, which are regularly accessed or referred to by its employees. In addition to

 running the ESI search terms, VMware also interviewed document custodians regarding

 potential-non email locations for their documents, and individually searched for and reviewed

 responsive documents on these databases without the use of search terms for documents that

 were responsive to the remainder of Cirba’s Requests for Production.

        As VMware has said and in keeping with the ESI order, VMware is willing to consider

 additional ESI terms suggested by Cirba.

 Niels Hagoort’s Documents

        Cirba’s assertions about VMware’s production of documents from Niels Hagoort are

 perplexing and not well-founded.

        VMware identified Mr. Hagoort as a knowledgeable and relevant witness because he is

 the Technical Marketing Architect for VMware’s Cloud Business Unit, which includes vSphere

 and DRS. He also has published multiple publicly available books involving “clustering,” which

 involves DRS. See, e.g., “VMware vSphere 6.7 Clustering Deep Dive” and “VMware vSphere

 6.5 Host Resources Deep Dive.”

        As a general matter, to search for ESI documents VMware ran ESI searches on its

 identified custodians using its identified search terms to collect responsive, non-privileged

 documents, particularly emails, in response to particular Requests for Production for which it

 stated it would run ESI searches. VMware also offered to run, and ran, additional search terms

                                                 16
Case 1:19-cv-00742-LPS Document 267 Filed 10/24/19 Page 18 of 26 PageID #: 12532



 requested by Cirba. VMware then individually reviewed every document that hit on those search

 terms and produced all responsive, non-privileged documents. VMware also de-duped and

 excluded junk files to ensure that its production was not overinflated, as is customary.

        In addition to running the ESI search terms, VMware also interviewed document

 custodians regarding potential-non email locations for their documents, and individually

 searched for and reviewed responsive documents without the use of search terms throughout

 VMware’s servers and databases for documents that were responsive to the remainder of Cirba’s

 Requests for Production.

        Regarding Mr. Hagoort specifically, VMware has produced responsive non-privileged

 documents in VMware’s possession, custody, and control. Despite his strong understanding of

 DRS, Mr. Hagoort only joined VMware in November 2017 and thus has fewer documents than

 the average custodian. During his document collection interview, Mr. Hagoort indicated that he,

 like many VMware employees, places documents on VMware’s internal servers such as

 Confluence. VMware individually searched for and reviewed responsive documents without the

 use of search terms throughout VMware’s servers and databases for documents that were

 responsive to the remainder of Cirba’s Requests for Production. These documents were non-

 custodial and were produced.

        Cirba’s statement that Mr. Hagoort is the “the only custodian specifically identified for

 DRS issues” is misleading. VMware also identified Chandra Prathuri as a custodian who may

 have documents relating to “[t]he accused VMware products, including their design,

 development, implementation, and functionality and versions.” This includes DRS. VMware

 has produced nearly 20,000 documents with Mr. Prathuri as custodian. As Cirba is aware,

 VMware has designated Mr. Prathuri (who also was deposed during preliminary injunction



                                                 17
Case 1:19-cv-00742-LPS Document 267 Filed 10/24/19 Page 19 of 26 PageID #: 12533



 discovery regarding DRS and testified at the preliminary injunction hearing on vROps and DRS)

 as its 30(b)(6) designee on DRS-related technical topics.

        VMware also has designated Sunny Dua as a custodian who may have documents

 relating to “[t]he accused VMware products, including their design, development,

 implementation, and functionality and versions.” VMware has produced 14,514 documents with

 Mr. Dua as custodian.

        VMware further has designated Michael Beckmann and Wei Lei as custodians who may

 have documents relating to that same topic, and VMware has produced 7,521 and 3,644

 documents for these custodians, respectively. VMware also separately identified two custodians

 likely to have responsive documents regarding the “[m]arketing of the accused VMware

 products”; the production from these custodians spanned 50,801 documents. For all of these

 reasons, Cirba’s complaints with respect to Mr. Hagoort ring hollow.

 VMware’s Financial Information

        VMware has already agreed to produce relevant and responsive financial information

 about the “Accused Products.” VMware has already produced U.S. bookings data since

 September 2015 (the release date of vROps 6.1) for vRealize Suite Advanced, vRealize Suite

 Ent., vRealize Suite Std. and vRealize Operations (“vROps”), including vRealize Adjacencies,

 vRealize Operations Advanced, vRealize Operations ENT, vRealize Operations for View,

 vRealize Operations Insight, and vRealize Operations STD.

        VMware has been diligently working on collecting and producing the remaining financial

 information. As VMware noted above, Cirba’s expansion of the Accused Products beyond DRS

 and vROps has necessitated that VMware conduct over a dozen interviews with the financial

 team and the relevant department’s product managers to try to obtain accurate financial

 information. VMware’s financial records are not maintained in a manner that facilitates a simple

                                                18
Case 1:19-cv-00742-LPS Document 267 Filed 10/24/19 Page 20 of 26 PageID #: 12534



 document collection sweep. This requires a labor-intensive, time-consuming process. Given the

 number of products accused and the fact that some products are only sold bundled with other

 products and not as standalone products this has required a great deal of internal investigation.

 VMware has multiple personnel working on the collection of its financial and costs information.

 VMware will produce the U.S. bookings information it has promised to produce as quickly as it

 can, targeting production in approximately one week.

         VMware’s efforts to obtain this information are no secret to Cirba, as VMware explained

 this to Cirba’s counsel during the parties’ October 10, 2019 meet and confer. Specifically,

 VMware explained that the collection of financial information spanning so many products is an

 extremely burdensome and time consuming process involving multiple departments within

 VMware.

 Rule 33(d) Disclosures

         Cirba’s arguments about VMware’s disclosures under Rule 33(d) are also surprising, as

 the parties agreed on a schedule for supplementing their Rule 33(d) related responses during a

 meet and confer. The parties agreed to a mutual exchange of Rule 33(d) designations to occur on

 Friday, October 18th as memorialized in summary emails following the meet and confer. This

 issue is not ripe.

 Other Categories

         Cirba complains about alleged deficiencies regarding multiple categories of documents

 (e.g., “conjoint analyses,” “surveys,” and “complete telemetry data” including “all raw data” on

 “purchase of the Accused Products” (i.e., “vROps, DRS, vCenter, and others” (emphasis

 added)). These requests are overly broad, as VMware is willing to explain to Cirba when the

 parties meet to confer on these issues.

         For example, usage data concerning every feature of every “Accused Product” cannot

                                                 19
Case 1:19-cv-00742-LPS Document 267 Filed 10/24/19 Page 21 of 26 PageID #: 12535



 possibly be relevant to this case. This would span hundreds if not thousands of potential

 features. Moreover, it is unclear what Cirba means by “complete telemetry data” regarding “the

 purchase of the Accused Products”; and Cirba has not previously requested or raised the issue of

 telemetry regarding the purchase of the Accused Products.

        VMware has already produced multiple surveys, studies, win/loss reports, and documents

 regarding usage telemetry. VMware has also already agreed to produce any additional

 responsive surveys, studies, win/loss reports and telemetry regarding use of the Accused

 Features, to the extent not already produced.

                C.     Substantial Completion Of Document Production

        To date, VMware has produced over 700,000 pages (spanning almost 150,000

 documents) and extensive source code, including source code for the entirety of vSphere, its

 flagship product. VMware’s team of 55 reviewers (sometimes larger, depending on availability)

 has worked overnight and weekends to process VMware’s production and respond to Cirba’s

 constantly urgent requests. And as noted above, VMware also is conducting a responsive review

 for documents to avoid producing irrelevant or non-responsive materials.

        Against this backdrop, Cirba’s suggestions that VMware has not complied with its

 discovery obligations and is delaying its document productions are incorrect. Any alleged delays

 are attributable to Cirba. Cirba’s changed positions, refusal to provide rule-compliant

 infringement contentions, additional requests, and piecemeal follow-up requests have required

 that VMware continue to collect (and sometimes re-collect) documents in response to Cirba’s

 various demands, creating a great deal of burden. For example:

        x   Changing accused products: Agreeing that its infringement allegations were too
            broad, Cirba withdrew multiple products from its revised infringement contentions on
            September 16 – but simultaneously argued that additional other products should be
            included. The changed scope required that VMware adjust its collection, review, and


                                                 20
Case 1:19-cv-00742-LPS Document 267 Filed 10/24/19 Page 22 of 26 PageID #: 12536



            production parameters;

        x   150 additional requests before substantial completion deadline: Cirba served its
            second and third set of requests for production, consisting of 150 new document
            requests on September 18 and 19 – two weeks before the substantial completion
            deadline; and

        x   New ESI terms before substantial completion deadline: At VMware’s prompting,
            ESI search terms were exchanged on September 17, 2019. Cirba identified additional
            ESI terms and asked for a replacement custodian on September 27 – 7 days before the
            substantial completion deadline. VMware ran those terms and supplied an additional
            custodian.


                D.      Proposed Schedule Adjustments

        Cirba’s proposal to adjust the schedule in a one-sided manner is improper. Cirba sought

 the expedited schedule, not VMware. But Cirba has delayed advancing this litigation, not

 VMware. For example, although VMware noticed the deposition of ’687 patent co-inventor

 Tom Yuyitung on September 13, 2019, Cirba delayed proposing a date for that deposition for a

 full month. Cirba finally proposed two dates on Monday, October 14, 2019 (one of which was

 the same week, and which VMware immediately accepted).

        In light of Cirba’s approach to this litigation, no schedule expansion is appropriate.

 Should the Court find that some revision of the discovery schedule is warranted, then any such

 extensions should be mutual. Cirba’s proposal to shift out only its own dates (to its advantage)

 does not make sense.

        For example, Cirba’s schedule requires that VMware’s experts provide reports before the

 depositions are completed and that VMware provide invalidity contentions before Cirba provides

 infringement contentions. But VMware cannot provide final invalidity contentions if it does not

 know what claims Cirba intends to assert in its final infringement contentions.

        Regardless, Cirba should be obligated to address the various deficiencies with its

 production before VMware should be required to depose all of Cirba’s witnesses and provide its

                                                 21
Case 1:19-cv-00742-LPS Document 267 Filed 10/24/19 Page 23 of 26 PageID #: 12537



 expert reports. For example, if Cirba is accorded additional time to prepare its infringement

 report based on any alleged VMware production failure, then Cirba’s continued refusal to

 identify precise dates of conception for either of its patents requires that VMware’s invalidity

 contentions also should shift.

           Cirba raised its proposal to adjust the discovery deadlines for the first time in its draft

 joint status report, provided mid-afternoon yesterday. If the Court agrees that any modifications

 to the discovery schedule are warranted, VMware is willing to meet and confer with Cirba in

 order to provide the Court with a joint proposed amended discovery schedule with input from

 both sides.

     II.        ASSERTED CLAIMS AND CLAIM CONSTRUCTION

           A.     Narrowing of Asserted Claims and Invalidating References

 Densify’s Position:

           As of its Second Supplemental Initial Infringement Contentions served on October 8th,

 Densify identified 19 asserted claims. As of its Supplemental Initial Invalidity Contentions

 served on October 7th, VMware identified 72 invalidating references. Consistent with this

 Court’s Patent Procedures, which provide for “reasonable proposals to reduce, at an appropriate

 stage or stages of a case, the number of . . . asserted claims, . . . invalidating references,

 combinations of invalidating references, [and] invalidity defenses,” Densify proposes that the

 parties agree to dates by which, Densify will identify which claims of the ’687 and ’367 patents

 it intends to assert, or is likely to assert, at trial, and VMWare will narrow its invalidity

 contentions, for each identified asserted claim, to no more than three (3) prior art references per

 claim that VMware intends to assert, or is likely to assert, at trial.

 VMware’s Position:

           VMware is not opposed to mutual limiting of the scope of the parties’ contentions; in

                                                     22
Case 1:19-cv-00742-LPS Document 267 Filed 10/24/19 Page 24 of 26 PageID #: 12538



 fact, it was VMware that raised the issue with Cirba.

           Cirba apparently agrees that the parties should be required to narrow their cases, but does

 not propose any limitation on itself for the number of asserted claims. Instead, Cirba proposes

 that only VMware should be required to pare its invalidity contentions (to 3 references per

 asserted claim).

           VMware is willing to meet and confer with Cirba about its proposal, which Cirba

 included for the first time in its draft status report yesterday. VMware proposes that the parties

 do so after the close of expert discovery, when the parties’ positions (and the strength of their

 counterarguments or defenses) have become clearer.

           Should the Court believe that narrowing now would be productive, VMware proposes

 that Cirba narrow its case to 12 claims and that VMware be limited to 5 prior art combinations

 per claim. A requirement of 3 references per claim (as Cirba proposes) would be unfair, as that

 would allow VMware to present only a single obviousness combination for many of Cirba’s

 claims.

           Contrary to Cirba’s contention, VMware does not intend to rely on “72 [invalidity]

 references.” To date, VMware has charted only 7 references for the ’687 patent and 8 references

 for the ’367 patent (although it has recently identified additional art and intends to identify those

 references by Friday’s deadline).

           B. Claim Construction

           The parties exchanged opening claim construction briefs on October 11, 2019, and will

 exchange answering claim construction briefs on October 23, 2019. The parties are scheduled to

 file a consolidated joint claim construction brief with the Court on October 24, 2019.

 Dated: October 16, 2019



                                                   23
Case 1:19-cv-00742-LPS Document 267 Filed 10/24/19 Page 25 of 26 PageID #: 12539



                                           Respectfully submitted,

                                           /s/ Kenneth L. Dorsney
  Sarah O. Jorgensen (pro hac vice)         Kenneth L. Dorsney (#3726)
  sjorgensen@reichmanjorgensen.com          kdorsney@morrisjames.com
  Reichman Jorgensen LLP                    Morris James LLP
  1201 West Peachtree, Suite 2300           500 Delaware Avenue, Suite 1500
  Atlanta, GA 30309                         Wilmington, DE 19801
  Telephone: (404) 609-1040                 Telephone: (302) 888-6800
  Telecopier: (650) 623-1449
                                           Courtland L. Reichman (pro hac vice)
  Christine E. Lehman (pro hac vice)       creichman@reichmanjorgensen.com
  clehman@reichmanjorgensen.com            Shawna Ballard (pro hac vice)
  Reichman Jorgensen LLP                   sballard@reichmanjorgsensen.com
  1615 M Street, NW, Suite 300             Jennifer P. Estremera (pro hac vice)
  Washington, DC 20036                     jestremera@reichmanjorgensen.com
  Telephone: (202) 894-7310                Michael G. Flanigan (pro hac vice)
  Telecopier: (650) 623-1449               mflanigan@reichmanjorgensen.com
                                           Joachim B. Steinberg (pro hac vice)
  Khue V. Hoang (pro hac vice)             jsteinberg@reichmanjorgensen.com
  khoang@reichmanjorgensen.com             Kate Falkenstien (pro hac vice)
  Jaime Cardenas-Navia (pro hac vice)      kfalkenstien@reichmanjorgensen.com
  jcardenas-navia@reichmanjorgensen.com    Ariel C. Green (pro hac vice)
  Wesley L. White (pro hac vice)           agreen@reichmanjorgensen.com
  wwhite@reichmanjorgensen.com             Reichman Jorgensen LLP
  Reichman Jorgensen LLP                   100 Marine Parkway, Suite 300
  100 Park Avenue, Suite 1600              Redwood Shores, California 94065
  New York, NY 10017                       Telephone: (650) 623-1401
  Telephone: (212) 381-1965                Telecopier: (650) 623-1449
  Telecopier: (650) 623-1449
                                           Gary J. Toman (pro hac vice)
  Peter J. Ayers (pro hac vice)            Gtoman@wwhgd.com
  peter@ayersiplaw.com                     Weinberg Wheeler Hudgins Gunn & Dial
  Law Office of Peter J. Ayers, PLLC       3344 Peachtree Road NE, Suite 2400
  220 Bowman Avenue                        Atlanta, GA 30326
  Austin, TX 78703                         Telephone: (404) 876-2700
  Telephone: (512) 771-3070
                                           ATTORNEYS FOR CIRBA INC.
                                           (D/B/A DENSIFY) AND CIRBA IP, INC.




                                          24
Case 1:19-cv-00742-LPS Document 267 Filed 10/24/19 Page 26 of 26 PageID #: 12540



                                        YOUNG CONAWAY STARGATT &
                                        TAYLOR, LLP

  OF COUNSEL:

  Michael A. Jacobs
  Richard S. J. Hung
  MORRISON & FOERSTER LLP
  425 Market Street                     /s/ Samantha G. Wilson
  San Francisco, CA 94105               Anne Shea Gaza (No. 4093)
  (415) 268-7000                        Samantha G. Wilson (No. 5816)
  mjacobs@mofo.com                      Rodney Square
  rhung@mofo.com                        1000 North King Street
                                        Wilmington, DE 19801
  Bita Rahebi                           (302) 571-6600
  MORRISON & FOERSTER LLP               agaza@ycst.com
  707 Wilshire Boulevard                swilson@ycst.com
  Los Angeles, CA 90017
  (213) 892-5200                        Attorneys for VMware, Inc.
  brahebi@mofo.com

  Scott F. Llewellyn
  MORRISON & FOERSTER LLP
  4200 Republic Plaza
  370 Seventeenth Street
  Denver, CO 80202-5638
  (303) 592-2204
  sllewellyn@mofo.com




                                      25
